Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-2, 6-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (CN 108073711; published 05/25/2018; “A knowledge-based Relationship Extraction Method and System”).

Regarding Claims 7, 1, and 13, Lei discloses an apparatus for querying the shortest path of a graph, comprising: 
one or more processors (See: section “invention content,” processor, Lei); 
a memory storing instructions executable by the one or more processors (See: section “first embodiment,” memory, Lei);
wherein the one or more processors are configured to: 
perform a breadth-first search in a distributed graph database with a start entity to be searched and an end entity to be searched as root nodes respectively, and obtain a layer of new entities for each search (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei); 
perform an intersection checking on the new entities and entities of the highest layer from a search set on an opposite side, so as to1 determine whether an intersection between the new entities and the entities of the highest layer exists (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search which includes performing an intersection checking as claimed; Lei); and 
when the intersection exists, determine intersection points, and perform path backtracking through the intersection points to2 find the shortest path from the start entity to the end entity (The limitation “when the intersection exists…” is being examined under the guidelines of the MPEP 2111.04 II. “Contingent Limitations” which states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  However, the Examiner has found that the system and method of Lei does teach this limitation.  See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).

Regarding Claims 8 and 2, Lei discloses an apparatus, wherein the one or more processors are configured to: 
perform the breadth-first search in the distributed graph database alternatively with the start entity to be searched and the end entity to be searched as the root nodes respectively (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).

Regarding Claims 12 and 6, Lei discloses an apparatus, wherein the one or more processors are configured to: 
apply a depth-first search to3 perform two-way backtracking on the intersection points to find paths from the start entity to the intersection points and paths from the intersection points to the end entity (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei); and 
perform enumerated matching on the paths from the start entity to the intersection points and the paths from the intersection points to the end entity, to4 obtain the shortest path from the start entity to the end entity (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 108073711; published 05/25/2018; “A knowledge-based Relationship Extraction Method and System”) in view of Van Rest et al. (US 2017/0060958).
Regarding Claims 9 and 3, Lei discloses all the limitation discussed above including: the breadth-first search is performed on a current layer of entities in the distributed graph database with the start entity or the end entity as a root node (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).  However, Lei does not expressly disclose a main thread and a thread pool; determine an entity request; divide an entity request; set multi-threaded barriers.  Van Rest discloses: create a main thread and a thread pool ([0137], Van Rest); determine an entity request when5 the breadth-first search is performed on a current layer of entities in the distributed graph database with the start entity or the end entity as a root node ([0108], and [0062]-[0064], Van Rest); divide an entity request for6 searching the current layer into a plurality of batch processing requests through the main thread, and allocate the plurality of batch processing requests to each thread in the thread pool for7 execution ([0109], Van Rest); and set multi-threaded barriers on the main thread, wait for returning of search entities of each thread through the multi-threaded barriers, and determine that the current layer is searched after all threads return ([0138]-[0131], Van Rest).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lei by incorporating the a main thread and a thread pool; determine an entity request; divide an entity request; set multi-threaded barriers, as disclosed by Van Rest, in order to accelerate the computer system ([0109], Van Rest), and to achieve maximum utilization of multiple cores by load balancing ([0130], Van Rest). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 10 and 4, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
with the start entity and the end entity as the root nodes respectively, perform the breadth-first search in the distributed graph database based on a thread blocking message queue and a greedy algorithm, and obtain the layer of new entities for each search (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei; and [0108], and [0062]-[0064], Van Rest).

Regarding Claims 11 and 5, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
create a main thread and a thread pool ([0137], Van Rest); 
determine an entity request when the breadth-first search is performed on a current layer of entities in the distributed graph database with the start entity or the end entity as a root node (The limitation “when the breadth-first search is performed…” is being examined under the guidelines of the MPEP 2111.04 II. “Contingent Limitations” which states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  However, the Examiner has found that the system and method of Lei/Van Rest does teach this limitation.  See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei; and [0108], and [0062]-[0064], Van Rest); 
allocate an entity request for8 searching the current layer on aside of the start entity and an entity request for searching the current layer on a side of the end entity respectively to corresponding thread pools for execution through the main thread ([0109], Van Rest); and
apply a blocking message queue to9 read a new layer of entities through the main thread, wherein the layer of new entities is obtained when a thread pool on the side of the start entity or a thread pool on the side of the end entity preferentially completes the breadth-first search of the current layer of entities (The limitation “when a thread pool on the side…” is being examined under the guidelines of the MPEP 2111.04 II. “Contingent Limitations” which states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  However, the Examiner has found that the system and method of Lei/Van Rest does teach this limitation.  See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei; and [0108], and [0062]-[0064], Van Rest).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
July 13, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “so as to determine whether an intersection between the new entities and the entities of the highest layer exists” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        2 The limitation “to find the shortest path from the start entity to the end entity” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        3 The limitation “to perform two-way backtracking on the intersection points to find paths from the start entity to the intersection points and paths from the intersection points to the end entity” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        4 The limitation “to obtain the shortest path from the start entity to the end entity” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        5 The limitation “when the breadth-first search is performed…” is being examined under the guidelines of the MPEP 2111.04 II. “Contingent Limitations” which states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
        6 The limitation “for searching the current layer into a plurality of bacth processing requests through the main thread” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        7 The limitation “for execution” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        8 The limitation “for searching the current layer on aside of the start entity and entity request for searching the current layer on a side of the end entity respectively to corresponding thread pools for execution through the main thread” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        9 The limitation “to read a new layer of entities through the main thread, wherein the layer of new entities is obtained when a thread pool on the side of the start entity or a thread pool on the side of the end entity preferentially completes the breadth-first search of the current layer of entities” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)